Title: To George Washington from Jedediah Huntington, 30 March 1782
From: Huntington, Jedediah
To: Washington, George


                        
                            Dear Sir,
                            Norwich 30 March 1782
                        
                        I did myself the Honor of writing your Excellency the 8th inst. since which I am requested to have a greater
                            Number of Officers to muster the Recruits. the Council of Safety wish to have one in each Militia Brigade, which are six.
                            whenever the Recruits are ready to march to Camp, some Officers and Sergeants will be wanted to conduct them; that Period
                            will not be before the 1st of May as the County Committees appointed to apportion the Quotas to the Towns, have not
                            finished that Business—I shall desire Col. Swift to send the proper Officers after obtaining your Excellency’s Permission.
                            Col. Trumbull will be able to give your Excellency full Information of every Thing from this State. I am, with the
                            greatest Esteem & Respect, your Excellency’s most obedient Servant
                        
                            J. Huntington
                        
                    